Order affirmed, *729with costs. All concur, Goldman, J. not participating. Memorandum: The petitions in these six consolidated tax review proceedings substantially comply with the pleading requirements of section 706 of the Real Property Tax Law and CPLR 3026 (see People ex rel. Ward v Sutton, 230 NY 339, 341; and see also, Matter of Great Eastern Mall v Condon, 36 NY2d 544, 548). Appellant contends that the applications to the board of review and the petitions fail to state claims for relief by reason of overvaluation because each stated a full market value of the tax parcels greater than the assessed value. However, petitioners’ applications also stated the dollar amount of overassessment claimed in each case. The apparent inconsistency existed because of the proportional assessment rate used by appellant. To understand petitioners’ claim, appellant needed only to refer to his own records of full value, or divide the assessed value by the proportional rate to determine the precise amount of overvaluation. Furthermore, the record does not establish that petitioners have forfeited their right to review because of their willful failure to supply material information to the board of review (see Real Property Tax Law, § 512, subd 2; Matter of Grossman v Board of Trustees of Vil. of Geneseo, 44 AD2d 259, 262-265). True enough, some of petitioners did not answer all the questions on the grievance applications, although all petitioners supplied cost and rental figures compiled by their accountants. While there is no transcript of the grievance hearings, apparently all petitioners appeared or were represented at the hearings and the record does not indicate that petitioners refused to answer questions or supply information requested by the board of review at that time. (Appeal from order of Monroe Supreme Court in proceedings under Real Property Tax Law, art 7.) Present—Cardamone, J. P., Simons, Mahoney, Goldman and Witmer, JJ.